Name: Commission Regulation (EEC) No 1337/88 of 17 May 1988 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: production;  agricultural structures and production;  economic policy;  processed agricultural produce
 Date Published: nan

 18 . 5 . 88 Official Journal of the European Communities No L 124/15 COMMISSION REGULATION (EEC) No 1337/88 of 17 May 1988 amending Regulation (EEC) No 3061/84 laying down detailed rules for the appli ­ cation of the system of production aid for olive oil withheld on aid as provided for in Article 20d of Regulation No 136/66/EEC and within the ceiling, for each Member State, of the foreseeable funds, the following amounts shall be fixed : (a) the unit amount to be allocated to associations for each member of the producer associations making them up ; (b) the unit amount to be allocated to producer organ ­ izations for each individual aid application submitted. The balance of the amount withheld on the aid as provided for in Article 20d of Regulation No 136/66/EEC shall be divided between the producer organizations on the basis of the quantity of olive oil for which the aid is granted through each organization. Without prejudice to Article 1 1 (3) of Regulation (EEC) No 2261 /84, in cases where an association, having discharged all its responsibilities under Community rules, has not used the entire sum raised by the financing arrangement referred to in (a), it must distribute the balance among the producer organ ­ izations which make it up on the basis of the number of members of such organizations.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Commission Regulation (EEC) No 1098/88 (2), and in particular Article 5 (5) thereof, Whereas Regulation (EEC) No 892/88 (3) amends Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (4) ; whereas the producer organizations have in particular been relieved of certain control responsi ­ bilities ; whereas Commission Regulation (EEC) No 3061 /84 O, as amended by Regulation (EEC) No 3818/85 (*), should accordingly be adapted by repealing the provisions of that Regulation which are no longer applicable ; whereas the rules for allocating the sums produced by the amount withheld on the aid as provided for in Article 20d of Regulation No 136/66/EEC should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : 4. The second indent of Article 8 (4) is replaced by the following : '  in the case of organizations, 80 % of the amount obtained by applying paragraph 1 (b) to the number of foreseeable applications.' 5 . In Article 8 , paragraphs 3 and 4 become paragraphs 2 and 3 respectively. 6. Article 11 (4) is deleted. 7. In Article 11 (5), 'and 4' is deleted. Article 1 Regulation (EEC) No 3061 /84 is hereby amended as follows : 1 . Article 1 (2) (f) is deleted. 2. Article 4 (2) is deleted. 3 . Article 8 ( 1 ) and (2) is replaced by the following : ' 1 . Before the commencement of each marketing year, on the basis of forecasts for the overall amount Article 2 (  ) OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 110, 29. 4. 1988 , p. 10 . 0 OJ No L 89, 6. 4. 1988 , p. 1 . (4) OJ No L 208 , 3 . 8 . 1984, p. 3 . 0 OJ No L 288 , 1 . 11 . 1984, p . 52. ( «) OJ No L 368 , 31 . 12. 1985, p . 20 : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 124/ 16 Official Journal of the European Communities 18 . 5 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . / Done at Brussels, 17 May 1988 . For the Commission Frans ANDRIESSEN Vice-President